Citation Nr: 1138970	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-00 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased disability evaluation (rating) in excess of 10 percent for urinary tract infection as a residual of renal calculus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from January 1974 to November 1975.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted a 10 percent disability evaluation for the urinary tract infection as a residual of renal calculus disability, effective the June 2006 date of claim for increase.  The Veteran disagreed with the rating and perfected her appeal. 

The Veteran testified before the undersigned via Board video-teleconference in August 2011.  A transcript of the Board hearing has been incorporated into the record.  The record was held open for 30 days to allow for the submission of evidence.  Evidence was received with a written waiver of RO review. 


FINDINGS OF FACT

1.  Throughout the entire rating period on appeal, the Veteran's service-connected urinary tract infection as a residual of renal calculus symptoms has been manifested by periodic urinary tract infections treated with antibiotics, without renal dysfunction or recurrent urinary tract infections.

2.  The Veteran's service-connected urinary tract infection as a residual of renal calculus has not manifested: laboratory abnormalities or evidence of decreased kidney function, constant or recurring albumin with hyaline and granular casts or red blood cells, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101, or recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization greater than twice a year, and has not required continuous intensive management.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for urinary tract infection as a residual of renal calculus have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7504 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

Through a letter dated in July 2006 the Veteran was informed of the information and evidence necessary to substantiate the claim for the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist in obtaining as well as her own responsibilities with regard to identifying relevant evidence.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The July 2006 VCAA letter to the Veteran was provided prior to the initial decision dated November 2006.

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA treatment records, the VA examination report, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c).  

The Veteran was afforded a fee-based VA examination in September 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient.  That September 2007 VA examination was the most recent examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  

The Veteran's representative argued before the undersigned that the Veteran should be afforded a more recent examination (while dating the last examination as having been afforded sometime in 2006); however, testifying before the undersigned, the Veteran stated that the symptom that was worse was urinary incontinence.  As will be discussed at length below, the Veteran is not service-connected for a urinary incontinence disorder and no clinician or examiner has attributed symptoms of urinary incontinence to the Veteran's service-connected disability (urinary tract infection as a residual of renal calculus) for which a rating appeal is now before the Board.  As the Veteran's statement and the evidence of record do not indicate that the service-connected disability has grown worse since the Veteran was afforded a fee-based examination in September 2007, the Board declines to order a new examination.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.


Rating Urinary Tract Infection Disability

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  A veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999). 

The Veteran's disability has been rated as 10 percent disabling under 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7504.  Under this Diagnostic Code, pyelonephritis is rated as either a renal dysfunction or as a urinary tract infection, whichever is predominant.  Id.  Since the RO granted service connection for this disability in April 1998, the Veteran's disability has been rated as a urinary tract infection.

For urinary tract infection, with long term drug therapy, 1 to 2 hospitalizations per year and/or requiring intermittent intensive management, a 10 percent evaluation is warranted; with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management, a 30 percent rating is warranted.  Id. 
 
38 C.F.R. § 4.115a also provides that renal dysfunction is to be rated as 30 percent disabling for albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension, at least 10 percent disabling under Diagnostic Code 7101.  For hypertensive vascular disease, with diastolic pressure of predominantly 100 or more, or with systolic pressure predominantly 160 or more, or; where continuous medication is shown necessary for the control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a 10 percent rating is assigned.  With diastolic pressure predominantly 110 or more, or with systolic pressure predominantly 200 or more, a 20 percent rating is warranted.  With diastolic pressure predominantly 120 or more, a 40 percent rating is warranted.  38 C.F.R. § 4.104, Code 7101. 

The Veteran contends that she is entitled to a rating in excess of 10 percent for the service-connected disability of urinary tract infection as a residual of renal calculus disability.  The Veteran asserts that she should be rated on the basis of urinary incontinence. 

Upon reviewing these rating criteria in relation to the relevant competent evidence, the Board finds that the Veteran's overall disability picture, throughout the entire rating period on appeal, is consistent with a 10 percent disability rating, and that a higher evaluation than 10 percent is not warranted for any period.  While the Board acknowledges that the Veteran has consistently reported at her VA clinicians, and to the fee-based VA examiner, throughout the years that she experiences near constant incontinence, that she cannot hold urine, and that she wears absorbent pads every day, the urinary incontinence is not part of her service-connected disability.  The weight of the evidence of record also does not show that the Veteran has experienced renal dysfunction or recurrent urinary tract infections requiring drainage, frequent hospitalization, or continuous management during any period of increased rating claim.  The September 2007 fee-based VA examination assessed the Veteran's pyelonephritis, or chronic urinary tract infection, and residuals of renal calculus and found no evidence of active infection.  An abdominal examination that was within normal limits.  There are no reports of the Veteran being hospitalized at all during the rating period on appeal.  The urinary tract infections assessed in 2006 were treated with seven day courses of antibiotics.  The August 2006 CT intravenous pyelogram study was determined to be unremarkable.  The few medications listed as renewed repeatedly for the Veteran pertained to other disorders, specifically Ditropan for her over active bladder.  Consequently, the weight of the evidence shows that the Veteran does not have the type and extent of symptoms required for a rating higher than 10 percent for any period. 

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's symptomatology most closely approximates a 30 percent evaluation or higher at any time.  The Veteran does not have the symptoms, clinical findings, or objective findings ordinarily associated with a greater rating attributable to the service-connected disability of pyelonephritis/urinary tract infections.  The evidence does not show recurrent symptomatic urinary tract infections requiring drainage or frequent hospitalization greater than twice a year, and/or that continuous intensive management is required.  For these reasons, the Board concludes that the Veteran's overall disability picture continues to most closely approximate that contemplated by the current 10 percent evaluation.  38 C.F.R. §§ 4.115a, 4.115b.

With respect to rating the Veteran's disability as renal dysfunction, the evidence does not show laboratory abnormalities or evidence of decreased kidney function, constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101, as required for a 30 percent disability rating.  38 C.F.R. § 4.115a.  

With respect to rating the Veteran's disability as renal dysfunction on the basis of hypertension, the evidence does not show that the Veteran has hypertension at least 10 percent disabling per Diagnostic Code 7101, Note 1.  The September 2007 fee-based VA examination report reflected the Veteran's blood pressure was 130/80, 130/80, 120/70, which does not qualify as hypertension per Diagnostic Code 7101, Note 1.  Although the record contains VA treatment records which listed her blood pressure, there is no competent evidence that she was ever diagnosed with hypertension, or that any high blood pressure was confirmed by readings taken 2 or more times on at least 3 different days.  (See e.g. VA treatment records from 2006 to 2011).  In sum, a higher rating for urinary tract infection as a residual of renal calculus is not warranted based on hypertension. 

The Board acknowledges the Veteran's contentions that her urinary tract infection as a residual or renal calculus disability warrants an evaluation greater than 10 percent.  However, in determining the actual degree of disability, an objective examination and objective treatment reports are more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. 
§ 4.115(b) with respect to determining the severity of the service-connected pyelonephritis because the rating criteria specifically requires evidence of such factors as infection, hospitalization, intensive management, the presence of albumin, hyaline, granular casts, red blood cells, edema, or hypertension that require objective or medical evidence or determinations.  See Moray v. Brown, 
2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Finally, the Board acknowledges the Veteran's numerous statements requesting that the service-connected disability be rated under voiding dysfunction and her extensive testimony regarding her needed use of absorbent pads.  Indeed the VA treatment reports of record extensively discuss her requests for treatment for urinary incontinence and the varying assessments by clinicians.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

That the Veteran cannot "control" her bladder, has a "very loose" bladder, needs to wear absorbent pads daily, or that the Veteran must suffer the expense of those absorbent pads are not new symptoms in the record.  Not long after the RO granted service connection for urinary tract infection as a residual of renal calculus in 1998, the Veteran raised these very symptoms in a claim seeking an increased rating, as submitted by the Veteran in 2001.  In September 2001 the Veteran was afforded a VA genitourinary examination.  That VA examiner noted her history, interviewed her with regard to her symptoms, and conducted an objective examination.  The examiner concluded that she had no signs or symptoms of "anything" that was related to her service-connected disability, referred to as kidney stones or post-obstructive pyelonephritis.  Her then recent urinalysis was then contaminated by a sexually transmitted disease, which was not related to her service-connected disability.  The VA examiner instead related the severe incontinence to residuals of childbirth, post-service, and to her post-menopausal state.  

Following her current claim for increased rating, submitted in June 2006, the Veteran referred to VA treatment records spanning from 2006 to 2011 as indicative of the severity of her urinary incontinence.  Despite a review of all of these VA treatment records, to include the largely duplicative VA treatment reports submitted after the August 2011 hearing before the undersigned, the Board could not find one clinician who attributed the urinary incontinence to the service-connected disability, urinary tract infection as a residual of renal calculus.  That the Veteran had had a history of kidney stones in service was noted in passing.  Instead, the urinary incontinence was assessed as "urge" or "stress" or "mixed-type" incontinence.  See VA treatment reports dated July 2006 ("stress"); July 2006, August 2006, December 2006, December 2007, October 2010 ("mixed"); November 2009 ("urge").  A VA urology consultation dated May 2010 concluded with the assessment that clinicians believed she had a small bladder, while a January 2011 VA Well Woman evaluation concluded that she had an overactive bladder.  

The September 2001 VA examination report remains the only medical assessment of record that addressed any relationship between the well-established urinary incontinence and the Veteran's service-connected disability, and that assessment is negative, that is, suggests no relationship.  Even before the undersigned, the Veteran did not report that any clinician had given to her an opinion relating the disorders together.  See Hearing Transcript.  As there is no evidence that the urinary incontinence is a symptom of the service-connected disability, the Board cannot apply urinary incontinence to the rating criteria for the service-connected disability (urinary tract infection as a residual of renal calculus).  

Overall, the Board concludes that the evidence discussed above supports no more than the current 10 percent evaluation.  For the reasons stated, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating in excess of 10 percent, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether a referral for an extraschedular evaluation would be warranted for the Veteran's urinary tract infection as a residual of renal calculus disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected disability of urinary tract infection as a residual of renal calculus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7504, specifically provides for disability ratings based on symptoms such as infections requiring intensive management, long-term drug therapy, or hospitalizations.  The Veteran's service-connected disability has not required any hospitalizations and the few treated infections of record were managed with 7 day antibiotic regiments.  No treatment report of record noted any drainage that was required to treat an infection.  The schedular rating criteria also provide for rating based on renal dysfunction if such dysfunction is the more predominant disability than urinary tract infection manifestations.  The schedular rating criteria for renal dysfunction includes rating factors such as the presence of albumin, hyaline, granular casts, red blood cells, edema, and hypertension.  For these reasons, the Board finds that the assigned schedular rating under the schedular rating criteria is adequate to rate the Veteran's service-connected urinary tract infection as a residual of renal calculus disability, and no referral for an extraschedular rating is required.  

Finally, the Veteran has indicated that she is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A disability rating in excess of 10 percent for urinary tract infection as a residual of renal calculus is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


